DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-32 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean application numbers on 10- 2019-0070278, 10-2019-0070284, 10-2019-0070282, and 10-2019-0070281 filed on June 13, 2019, 10-2019-0075692 filed on June 25, 2019, and 10-2019-0088430 and 10- 2019-0088431 filed on July 22, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The Information Disclosure Statements (IDS) that were filed on 10/26/2019, 05/02/2020, 05/13/2020, 05/27/2020, 07/15/2020, 07/21/2020, 08/18/2020, 04/21/2021, 05/07/2021, 05/21/2021, 06/15/2021, 06/25/2021, 07/01/2021, 07/09/2021, 07/15/2021, 07/20/2021, 08/10/2021, 08/14/2021, 08/20/2021, 11/02/2021, 12/15/2021, 02/03/2022, 02/10/2022, and 02/15/2022 are in compliance with 37 CFR 1.97. Accordingly, the IDSs has been considered by the examiner. Initialed copies of the Form 1449 are enclosed herewith. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-25 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/574,219. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 1 and claim 19 of the 16/574,219 application are 
Claims 1, 4, 8 and 16, 18 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 16/574,349. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 8 and claim 1 of the 16/574,349 application are substantially similar and teach a liquid dispenser, including: a container configured to store liquid and having an upper opening; a lid seated over the upper opening to close the upper opening and having a first hole; a pump having an inlet to suction liquid stored in the container and an outlet to discharge the liquid through the first hole; a metal plate provided at a bottom of the container; a base to support the bottom of the container; and, a Peltier device provided in the base, wherein the metal plate contacts the Peltier device and the liquid stored in the container.
Claims 1, 4, 9 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/574,418. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 9 and claim 15 of the 16/574,418 application are substantially similar and teach a liquid dispenser, comprising: a container configured to store liquid and 
Claims 1-32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-17 of copending Application No. 16/574,322. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 21 and claim 1 of the 16/574,322 application are substantially similar and teach a liquid dispenser, comprising: a container configured to store liquid and having an upper opening; a base to support the container; a pump having an inlet to suction liquid stored in the container and an outlet to discharge the liquid; and a lid having a hole through which liquid discharged from the pump flows, wherein the lid is configured to close the upper opening of the container to thermally insulate liquid in the container, wherein the base includes: a thermoelectric device to change a temperature of the liquid in the container; a fan provided under the thermoelectric device; a controller to control the fan, the pump, and the thermoelectric device; and a plurality of openings through which liquid and air are discharged.
Drawings
The drawings are objected to because Fig. 13A incorrectly uses reference numbers 171a’ to refer to the alternative arrangement of the metal and 171b’ to refer to the alternative arrangement of the Peltier device instead of 191a’ and 191b’, respectively. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) due to the following: 
Reference characters "430" and "433" have both been used to designate “pipe support”
Reference characters "420" and "320" have both been used to designate “filter guide” 
Reference characters "223" and "224" have both been used to designate “stepped portion” 
Reference characters "227" and "226" have both been used to designate “wiring hole”
Reference characters "196" and "195" have both been used to designate “printed circuit board”
Reference characters "180" and "160" have both been used to designate “heat sink”
Reference characters "191a" and "191b" have both been used to designate “Peltier device”
Reference characters "191a" and "191b" have both been used to designate “metal”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 16 is objected to because of the following informalities: line 6 “a controller and a thermoelectric device is provided” should read “a controller and a thermoelectric device are provided”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 27-32 are unclear because these claims depend on claim 26, which calls for “a liquid dispenser” and not “a support”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 29, and 30 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Dong (CN 108464253 A) as cited on the IDS dated 05/02/2020. 
	Regarding claim 26, Dong teaches a liquid dispenser, comprising: a container (water tank 2) configured to store liquid; a pump (circulation pump 31) provided in the container, the pump having an inlet to suction liquid in the container and an outlet to discharge liquid (Fig. 4 shows a pump inlet and outlet); and a base (upper casing 11 and lower casing 12), including: an upper frame (upper casing 11, Fig. 2) having a sidewall, an upper surface, and a recess (within lower casing 12) in which a bottom of the container is inserted (Fig. 1 and 2); a lower frame having a sidewall coupled to the sidewall of the upper frame (lower casing 12, Fig. 5) and a lower surface configured to be spaced apart from a resting surface (Fig. 2 shows a lower surface of lower casing 12 that is spaced apart from a resting surface where 11 and 12 couple); a plurality of openings through which air enters and leaves the base (Fig. 2 and 5 show a plurality of openings on lower casing 12); and at least one thermoelectric device (heater 41) provided between the upper and lower frame (Fig. 1 shows heater 41 provided between the upper and lower casings 11 and 12), wherein the thermoelectric device is configured to change a temperature of liquid stored in the container (heater 41 changes a temperature of liquid in water tank 2).
Regarding claim 29, Dong teaches the support of claim 26, and further teaches wherein the plurality of openings are provided in at least one of the sidewall of the upper or lower frames (Fig. 2 and 5 show a plurality of openings on lower casing 12).
	Regarding claim 30, Dong teaches the support of claim 26, and further teaches wherein the plurality of openings are provided in a lower surface of the lower frame (Fig. 2 and 5 show a plurality of openings on a lower surface of lower casing 12).
Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dong (note, a machine translation has been provided for Dong and will be referred to herein).
Regarding claim 1, Dong teaches a liquid dispenser, comprising: a container (water tank 2) configured to store liquid and having a bottom and an upper opening (water tank bottom and an upper opening of water tank 2 seen in Fig. 2); a pump (circulation pump 31) provided in the bottom of the container (Fig. 2 and 4), the pump having an inlet to suction liquid stored in the container and an outlet to discharge the liquid (Fig. 4 shows a pump inlet and outlet); a lid (cover body 36 and water storage pallet 33) configured to close the upper opening of the container (Fig. 1), the lid having a hole (water outlet 37) through which liquid discharged from the pump flows (Fig. 4 shows an outlet of pump 31 discharged through water outlet 37); and a base (upper casing 11 and lower casing 12) to support the container (Fig. 1) and including a thermoelectric device (heater 41) and a controller (control system 6), wherein the thermoelectric device changes a temperature of liquid in the container (heater 41 changes a temperature of the liquid stored in the water tank 2), the controller controls an operation of the pump (machine translation, page 1, under “Summary of invention”, paragraph 3, lines 8-9 states that pump 31 and control system 6 are electrically connected) and thermoelectric device (machine translation, page 4, paragraph 2, line 8 states that heater 41 and control system 6 are electrically connected), the base has a recess provided under the container (Fig. 1 shows the lower casing 12 of the base having a recess where refs. 6, 71, 72 are located or placed), and the bottom of the container has an opening provided within the recess of the base (it is implied in the reference that there is an opening in the bottom of water tank 2 in order for equipment, i.e. wiring from heater 41, pump 31, and UV lamp 51 in Fig. 3, to communicate with control system 6 within the base). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Huang (US Patent No. 10,165,753 B1) as cited on the IDS dated 05/21/2021.
Regarding claim 2, Dong teaches the liquid dispenser of claim 1, and further teaches wherein wires of the pump connect to a printed circuit board (it is implied that control system 6 contains a printed circuit board; attached machine translation, page 1, under “Summary of invention”, paragraph 3, lines 8-9 states that pump 31 and control system 6 are electrically connected) provided in the base (Fig. 1 shows the control system 6 housed within lower casing 12). Dong is silent on wherein the bottom of the container includes a pump housing and a wiring hole, the pump is provided in the pump housing, insulated wires of the pump are inserted into the 
However, Huang teaches a pet water fountain wherein the bottom of the container (bucket 10) includes a pump housing (recess 14 and angle blocks 15, FIG. 3) and a wiring hole (wire passage 11), the pump is provided in the pump housing (FIG. 3 shows pump 50 provided in recess 14 and angle blocks 15), insulated wires of the pump are inserted into the wiring hole (Col. 3, lines 40-41), and the wiring hole includes a seal (sealing cap 70) to close any space between the wiring hole and the wires (Col. 3, lines 41-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pump housing and a wiring hole as taught by Huang in the bottom of the container of Dong, in which the pump is provided in the pump housing, and include insulated wires of the pump inserted into the wiring hole, and the wiring hole includes a seal to close any space between the wiring hole and the wires as taught by Huang to the invention of Dong in order to further secure the pump within the bottom of the water tank with the pump housing and keep water from leaking from the wire leading hole and wire passage with the wiring hole and seal as taught by Huang (Col. 3, lines 36-43). 
Regarding claim 3, Dong teaches the liquid dispenser of claim 1, but is silent on wherein a bottom of the pump includes at least one suction cup to keep the pump on the bottom of the container.
However, Huang teaches wherein a bottom of the pump includes at least one suction cup (suction cups 53, FIG. 1) to keep the pump on the bottom of the container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one suction cup as taught by Huang on a bottom of the pump of Dong, in order to better secure the pump to the container.  
Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as modified by Huang in further view of Shi (CN 108353810 A) as cited on the IDS dated 05/27/2020 and Swanson (US 2015/0135728 A1). 
Regarding claim 4, Dong as modified by Huang teaches the liquid dispenser of claim 3, but is silent on wherein the thermoelectric device is mounted on a heat sink provided in the base, a sensor that partially protrudes into the container is mounted on the heat sink, and the controller controls the sensor. 
Swanson teaches a liquid dispenser wherein the thermoelectric device (Peltier element 118) is mounted on a heat sink (heat sink 110, FIG. 38) provided in the base (50), a sensor (sensor 108) that is mounted on the heat sink (108 on 110, FIG. 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoelectric device of Dong as modified by Huang be mounted on a heat sink provided in the base as taught by Swanson in order to save space and better organize the equipment and wiring by having a common mounting point within the device. 
Dong as modified by Huang and Swanson is silent on a sensor that partially protrudes into the container, and the controller controls the sensor.
Shi teaches a sensor (TDS 13) that partially protrudes into the container (Fig. 5), and the controller controls the sensor (functional recitation to which the structure of Dong’s control system 6 can perform the intended function of controlling TDS 13 of Shi). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor as taught by Shi that partially protrudes into the container of Dong as modified by Huang and Swanson mounted on the heat sink, in order to obtain information about the liquid within the container. 

Regarding claim 5, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 4, but is silent on wherein an isolating plate is provided above the heat sink and under the bottom of the container, the isolating plate including openings through which the sensor and thermoelectric device are inserted.
However, Swanson further teaches wherein an isolating plate is provided above the heat sink and under the bottom of the container (FIG. 34 shows standoff element 114 above heat sink 110 (114 and 110 shown but not marked in FIG. 34; see annotated FIG. 34 below) which resides below container 34 shown in FIG. 2; page 6, paragraph [0069], lines 34-37), the isolating plate including openings through which the sensor and thermoelectric device are inserted (multiple openings 111 and insert for Peltier element 118 shown in FIG. 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an isolating plate as taught by Swanson provided above the heat sink and under the bottom of the container of Dong as modified by Huang, Shi, and Swanson, the isolating plate including openings through which the sensor and thermoelectric device of Dong as modified by Huang, Shi, and Swanson are inserted in order to provide a housing support structure for the parts or equipment to be mounted on the heat sink to save space.
Regarding claim 6, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 4, and teaches further including a light emitting device (ultraviolet germicidal lamp 51 of Dong) to emit light to liquid stored in the container, wherein the light emitting device is controlled by the controller (control system 6; attached machine translation, page 4, paragraph 
In addition to the above, Swanson teaches the concept of mounting various parts of the dispenser on the heat sink to provide a common mounting point in order to save space and organize the parts or equipment within the device. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the light emitting device of Dong as modified by Huang, Shi, and Swanson on the heat sink as further taught by Swanson's concept in order to provide a common mounting point in order to save space and organize the parts or equipment within the device.
Regarding claim 7, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 6, and further teaches wherein the light emitting device emits ultraviolet radiation (51 is an ultraviolet lamp as taught by Dong).
Regarding claim 8, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 4, and further teaches wherein the thermoelectric device mounted on the heat sink (as explained in claim 4 above), but is silent on wherein the thermoelectric device is a Peltier device and a metal plate provided on the Peltier device, the metal plate contacting at least one of the bottom of the container and the liquid in the container. 
Swanson further teaches wherein the thermoelectric device is a Peltier device (118 is a Peltier device), and a plate (cold plate 120 in thermal contact with 118, FIG. 38, page 7, paragraph [0069], lines 7-10) provided on the Peltier device, the plate contacting at least one of the bottom of the container and the liquid in the container (plate 120 contacts bottom of container 34, FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the thermoelectric device of Dong for the Peltier KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plate provided on the Peltier device, the plate contacting at least one of the bottom of the container and the liquid in the container as taught by Swanson in the device of Dong as modified by Huang, Shi, and Swanson in order to effectively conduct a temperature change to a desired medium. 
	The combination of Dong as modified by Huang, Shi, and Swanson is silent regarding the plate being metal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cold plate as taught by Dong as modified by Huang, Shi, and Swanson for a metal plate, since a simple substitution of one known equivalent element for another would obtain predictable results (both the cold plate as taught by Swanson and metal plate are thermally conductive to change a temperature of liquid in the dispenser). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 9, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 4, and further teaches the sensor having a probe and a base (TDS 13, Fig. 5 shows a probe protruding through a water storage tank 10 and a sensor base shown next to the probe as taught by Shi), the probe protruding through the container, but is silent on wherein the sensor is a temperature sensor and the base of the temperature sensor being mounted on the heat sink.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sensor is a temperature sensor (as further taught by Swanson) in order to monitor the temperature change of liquid within the container of Dong as modified by Huang, Shi, and Swanson.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the base of the temperature sensor being mounted on the heat sink of Dong as modified by Huang, Shi, and Swanson (as further taught by Swanson) in order to situate the temperature sensor in a close proximity to the liquid in the container and provide a common mounting point in order to save space and organize the equipment within the device
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as modified by Huang, Shi, and Swanson, in further view of Plante (US 2006/0174838) as cited on the IDS dated 07/20/2021. 
Regarding claim 10, Dong as modified by Huang, Shi, and Swanson teaches the liquid dispenser of claim 4, but is silent on wherein the bottom of the container is formed with a circular recess, the circular recess is inserted into the recess of the base, and an outer section of the bottom of the container is seated on an upper surface of the base. 
Plante teaches a liquid dispenser wherein the bottom of the container (12) is formed with a circular recess (area 32 through 53 including 34; see Fig. 5 and 6) the circular recess is inserted into the recess of the base (10; Fig. 5 and 6 the show recess of container 12 inserted into a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bottom of the container is formed with a circular recess (as taught by Plante), the circular recess is inserted into the recess of the base (of Dong as modified by Huang, Shi, and Swanson), and an outer section of the bottom of the container is seated on an upper surface of the base in order to include an enclosed space to contain equipment and provide better connections between the base and the container. 
Regarding claim 11, Dong as modified by Huang, Shi, Swanson, and Plante teaches the liquid dispenser of claim 10, but is silent wherein a flange extends downward from the upper surface of the base to define a side of the recess of the base, and a side of the circular recess of the container contacts the flange of the base.
Plante further teaches wherein a flange extends downward from the upper surface of the base to define a side of the recess of the base, and a side of the circular recess of the container contacts the flange of the base (see annotated Fig. 6 of Plante below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a flange extends downward from the upper surface (as further taught by Plante) of the base (of Dong as modified by Huang, Shi, Swanson, and Plante) to define a side of the recess of the base, and a side of the circular recess of the container contacts the flange of the base in order to save space within the device and better secure the container onto the base. 

    PNG
    media_image1.png
    964
    1473
    media_image1.png
    Greyscale

Annotated Fig. 6 of Plante directed towards claims 10 and 11

Regarding claim 12, Dong as modified by Huang, Shi, Swanson, and Plante teaches the liquid dispenser of claim 11, but is silent wherein a first isolating plate is coupled to bottom ends of the flange such that the first isolating plate and the flange form the recess of the base, the first isolating plate has a diameter that is greater than or equal to a diameter of the circular recess of the container, and wherein the sensor and the thermoelectric device are inserted through openings of the first isolating plate.
Swanson teaches a first isolating plate (standoff element 114, see annotated FIG. 34 of Swanson below) is coupled to bottom ends of the flange (117) such that the first isolating plate and the flange form the recess of the base (FIG. 39 shows the bottom end of 117 coupled to 114), the first isolating plate has a diameter that is greater than or equal to a diameter of the circular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a first isolating plate (as taught by Swanson) is coupled to bottom ends of the flange (of Dong as modified by Huang, Shi, Swanson, and Plante) such that the first isolating plate and the flange form the recess of the base, the first isolating plate has a diameter that is greater than or equal to a diameter of the circular recess of the container, and wherein the sensor and the thermoelectric device are inserted through openings of the first isolating plate in order to provide housing space between the container and the base for parts and equipment.
The combination of Dong as modified by Huang, Shi, Swanson, and Plante would result in the first isolating plate (as relied on Swanson) is coupled to bottom ends of the flange (as relied on Plante) such that the first isolating plate and the flange form the recess of the base (as relied on Plante), the first isolating plate has a diameter that is greater than or equal to a diameter of the circular recess of the container (as relied on Plante), and wherein the sensor and the thermoelectric device are inserted through openings of the first isolating plate.
Regarding claim 13, Dong as modified by Huang, Shi, Swanson, and Plante teaches the liquid dispenser of claim 12, but is silent on wherein the first isolating plate is spaced apart from the heat sink, and a second isolating plate is provided under the base and the outer section of the bottom of the container, the second isolating plate being provided at a height greater than a height of the first isolating plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second isolating plate (as taught by Swanson) provided under the base and the outer section of the bottom of the container (of Dong as modified by Huang, Shi, Swanson, and Plante), the second isolating plate being provided at a height greater than a height of the first isolating plate in order to provide an additional barrier to restrict heat transfer within the base (as taught by Swanson, page 7, paragraph [0069], lines 11-16).
Dong as modified by Huang, Shi, Swanson, and Plante, in further view of Swanson is silent wherein the first isolating plate is spaced apart from the heat sink.
It would have been obvious to one having ordinary skill in the art at the time the invention to space the first isolating plate apart from the heat sink of Dong as modified by Huang, Shi, Swanson, and Plante since it has been held that rearranging parts of an invention involves only routine skill in the art (doing so would decrease the heat transfer from the heat sink to the first isolation plate). In re Japikse, 86 USPQ 70. 
The combination of Dong as modified by Huang, Shi, Swanson, and Plante would result in the first isolating plate (as relied on Swanson) is spaced apart from the heat sink (as relied on Swanson), and a second isolating plate (as further relied on Swanson) is provided under the base (as relied on Dong as modified by Huang, Shi, Swanson, and Plante) and the outer section of the bottom of the container, the second isolating plate being provided at a height greater than a height of the first isolating plate.


    PNG
    media_image2.png
    1280
    1283
    media_image2.png
    Greyscale

Annotated FIG. 34 of Swanson





Claims 14, 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Graves (US 8,387,566 B2) as cited on the IDS dated 02/03/2022. 
Regarding claim 14, Dong teaches the liquid dispenser of claim 1, but is silent on wherein the base includes a groove extending in a circumferential direction of the base, and a lower end of the container is inserted into the groove.
However, Graves teaches wherein the base (base member 22) includes a groove (Fig. 5 shows multiple grooves including groove 48 about the circumference of base member 22) extending in a circumferential direction of the base, and a lower end of the container is inserted into the groove (Fig. 1b shows a lower end of reservoir 14 inserted into grooves of 22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a groove as taught by Graves extending in a circumferential direction of the base of Dong so that a lower end of the container is inserted into the groove in order to mechanically engage the container with the base in the locked position (as taught by Graves in col. 5, lines 12-15).  
Regarding claim 15, Dong teaches the liquid dispenser of claim 1, but is silent on wherein the base includes a rib extending in a circumferential direction of the base, and the rib maintains a position of a wall of the container. 
However, Graves teaches wherein the base (base member 22) includes a rib extending in a circumferential direction of the base (multiple ribs including projections 50 about the circumference of base member 22), and the rib maintains a position of a wall of the container (functional recitation to which the structure of the multiple ribs of Graves can perform the intended function of maintaining a position of the wall of the container). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rib as taught by Graves extending in a 
Regarding claim 27, Dong teaches the support of claim 26, but is silent on wherein the upper surface of the upper frame has a rib protruding upward to maintain a lateral position of the container. 
Graves teaches wherein the upper surface of the upper frame has a rib protruding upward (an upper surface of base 22 with ribs 50 protruding upward, Fig. 5) to maintain a lateral position of the container (functional recitation to which the structure of the ribs of Graves can perform the intended function of maintaining a lateral position of the reservoir 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rib protruding upward to maintain a lateral position of the container as taught by Graves on the upper surface of the upper frame of the base of Dong in order to secure the container onto the base and improve the stability of the device. 
Regarding claim 28, Dong teaches the support of claim 26, but is silent on wherein the upper surface of the upper frame has a groove in which a lower end of the container is inserted.
However, Graves teaches wherein the upper surface of the upper frame has a groove (Fig. 5 shows multiple grooves including groove 48 on an upper surface of base 22) in which a lower end of the container is inserted (Fig. 1b). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a groove in which a lower end of the container is inserted as taught by Graves on the upper surface of the upper frame of the base of Dong in order to secure the container onto the base and improve the stability of the device.

Claims 16-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Plante and Swanson. 
Regarding claim 16, Dong teaches a liquid dispenser, comprising: a container (water tank 2) configured to store liquid; a pump (circulation pump 31); and a base (upper casing 11 and lower casing 12) having an upper surface configured to couple to the container (Fig. 1 shows upper casing 11 coupled to water tank 2), the base including an inner opening (inner opening within lower casing 12), an inner space (Fig. 1 shows an inner space within the base 11, 12) in which a controller (control system 6) and a thermoelectric device (heater 41) is provided, wherein the thermoelectric device is configured to change a temperature of liquid stored in the container. Dong is silent on the container having a circular recess, the pump provided in the circular recess to pump liquid in the container, the base including the inner opening in which the circular recess is inserted, and a first isolating plate configured to be exposed through the inner opening of the base. 
Plante teaches a liquid dispenser comprising a container (10, 12) having a circular recess (Fig. 5 and 6 shows a circular recess within 10 and 12), the pump (16) provided in the circular recess to pump liquid in the container, and the base (85) including the inner opening (86) in which the circular recess is inserted (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the container of Dong having a circular recess (as taught by Plante), the pump provided in the circular recess to pump liquid in the container, and the base including the inner opening in which the circular recess is inserted in order to save space and provide more accessible and compact connections and wiring.
Dong as modified by Plante is silent regarding a first isolating plate configured to be exposed through the inner opening of the base.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first isolating plate (as taught by Swanson) configured to be exposed through the inner opening of the base (of Dong as modified by Plante) in order to provide added structural support to the equipment within the base and a separation between the heat sink and the container so that the container is not heated directly by the heat from the heater. 
Regarding claim 17, Dong as modified by Plante and Swanson teaches the liquid dispenser of claim 16, but is silent wherein the thermoelectric device is mounted on a heat sink provided below and spaced apart from the first isolating plate, and the first isolating plate and the container include openings through which the thermoelectric device is exposed.
Swanson teaches the liquid dispenser as described above, wherein the thermoelectric device (118, 120) is mounted on a heat sink (112) provided below and spaced apart from the first isolating plate (please see examiner’s illustration above as shaded element 114), and the first isolating plate and a container (116, 117) include openings (openings in ref. 116, 117 as shown in FIG. 3 where thermoelectric device 118 can be exposed) through which the thermoelectric device is exposed.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat sink as further taught by Swanson in the heater of Dong as modified by Plante and Swanson, for such heat sink is notorious and well-known to be used in a heater to transfer heat to a fluid medium or liquid to heat the liquid. 

Regarding claim 18, Dong as modified by Plante and Swanson teaches the liquid dispenser of claim 17, but is silent on wherein the thermoelectric device is a Peltier device and a metal plate mounted on the Peltier device, wherein the Peltier device is mounted on the heat sink, and the metal plate is exposed through the openings of the first isolating plate and the container.
Swanson further teaches wherein the thermoelectric device is a Peltier device (Peltier element 118) and a plate mounted on the Peltier device (cold plate 120), wherein the Peltier device is mounted on the heat sink (FIG. 38 shows 118 mounted on heat sink 112), and the plate is exposed through the openings of the first isolating plate (116 contains openings) and the container (opening in 117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the thermoelectric device of Dong as modified by Plante and Swanson for the Peltier device of Swanson, since a simple substitution of one known equivalent element for another would obtain predictable results (it is well known in the art to use Peltier devices for heating and cooling liquids). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plate (as further taught by Swanson) mounted on 
The combination of Dong as modified by Plante and Swanson is silent regarding the plate being metal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cold plate as taught by Dong as modified by Plante and Swanson for a metal plate, since a simple substitution of one known equivalent element for another would obtain predictable results (both the cold plate as taught by Swanson and metal plate are thermally conductive to change a temperature of liquid in the dispenser). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 19, Dong as modified by Plante and Swanson teaches the liquid dispenser of claim 16, and further teaches wherein the base includes at least one opening through which air may enter or exit the base (Fig. 2 and 5 show openings on lower casing 12 as taught by Dong).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dong as modified by Plante and Swanson in further view of Graves.
Regarding claim 20, Dong as modified by Plante and Swanson teaches the liquid dispenser of claim 16, but is silent wherein the upper surface of the base includes at least one of a groove or a rib which maintains a lateral position of the container. 
Graves teaches wherein the upper surface of the base (base member 22) includes at least one of a groove or a rib (Fig. 5 shows multiple grooves including groove 48 and multiple ribs including projections 50 about the circumference of base member 22) which maintains a lateral 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one of a groove or a rib as taught by Graves which maintains a lateral position of the container of Dong as modified by Plante and Swanson in order to mechanically engage the container with the base in the locked position (as taught by Graves in col. 5, lines 12-15).  
Claims 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Swanson.
Regarding claim 21, Dong teaches a liquid dispenser, comprising: a container (water tank 2) configured to store liquid and having an upper opening (upper opening of water tank 2 seen in Fig. 2); a base (upper casing 11 and lower casing 12) to support the container; a pump (circulation pump 31) having an inlet to suction liquid stored in the container and an outlet to discharge the liquid (Fig. 4 shows a pump inlet and outlet with direction of flow indicated by arrows); and a lid (cover body 36) having a hole (water outlet 37) through which liquid discharged from the pump flows (Fig. 4 shows an outlet of pump 31 discharged through water outlet 37), wherein the lid is configured to close the upper opening of the container to thermally insulate liquid in the container, wherein the base includes: a thermoelectric device (heater 41) to change a temperature of the liquid in the container (heater 41 changes a temperature of the liquid stored in the water tank 2); a controller (control system 6) to control the fan, the pump, and the thermoelectric device (control system 6 is electrically connected to pump 31 and heater 41; functional recitation to which the structure of control system 6 can perform the intended function of controlling a fan); and a plurality of openings through which liquid and air are discharged 
Swanson teaches a liquid dispenser wherein a fan (fan 122) provided under the thermoelectric device (Peltier element 118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fan (as taught by Swanson) provided under the thermoelectric device (of Dong) in order to improve the ventilation of the device and regulate the temperature of the components within the device. 
The combination of Dong as modified by Swanson teaches the controller to control the fan, the pump, and the thermoelectric device, since the controller in Dong is to control all parts of the device, thus, would do the same for the fan as modified with Swanson.
Regarding claim 24, Dong as modified by Swanson teaches the liquid dispenser of claim 21, but is silent on further including a fan housing surrounding the fan, wherein the fan housing includes an inclined wall, and discharge slots are positioned adjacent to bottom ends of the inclined wall.
Swanson teaches further including a fan housing surrounding the fan (124), wherein the fan housing includes an inclined wall (FIG. 38 shows 124 with an inclined wall), and discharge slots (vents 109) are positioned adjacent to bottom ends of the inclined wall (cutouts of the bottom of body 100 create vents 109, which are adjacent to the bottom ends of inclined walls of 124, FIG. 34 and FIG. 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fan housing (as further taught by Swanson) surrounding the fan (of Dong as modified by Swanson), wherein the fan housing includes an inclined wall, and discharge slots are positioned adjacent to bottom ends of the inclined wall in order to secure the fan to the device and efficiently circulate and guide air through the device. 
Regarding claim 25, Dong as modified by Swanson teaches the liquid dispenser of claim 21, wherein the base is formed of an upper (11) and lower (12) frame (of Dong), wherein the upper frame includes an opening, but is silent in which a bottom recess of the container is inserted, and the bottom recess includes a hole through which the thermoelectric device is inserted. 
Swanson teaches a bottom recess (recess 117) of the container (34), and the bottom recess includes a hole (opening on 116) through which the thermoelectric device is inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bottom recess (as further taught by Swanson) of the container (of Dong as modified by Swanson), and the bottom recess includes a hole through which the thermoelectric device is inserted in order to provide mounting space for the thermoelectric device in the dispenser.
The combination of Dong as modified by Swanson in further view of Swanson would result in the upper frame (as relied on Dong) includes the opening in which the bottom recess (as relied on Swanson) of the container is inserted.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as modified by Swanson in further view of Borey (US 2007/0227456 A1) as cited on the IDS dated 05/02/2020.
Regarding claim 22, Dong as modified by Swanson teaches the liquid dispenser of claim 21, but is silent regarding the plurality of openings of the base comprises a suction grill positioned adjacent to an intake of the fan and exhaust vents positioned to exhaust air from an outtake of the fan.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of openings of the base (of Dong as modified by Swanson) comprises a suction grill (as taught by Borey) positioned adjacent to an intake of the fan (of Dong as modified by Swanson) in order to improve air circulation and the efficiency of the heat sink. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of openings of the base (of Dong as modified by Swanson) comprises exhaust vents (as taught by Borey) positioned to exhaust air from an outtake of the fan (of Dong as modified by Swanson) in order to improve air circulation and the efficiency of the heat sink. 
Regarding claim 23, Dong as modified by Swanson and Borey teaches the liquid dispenser of claim 22, and Borey further teaches wherein the suction grill is formed on a bottom of the base (11, Fig. 2), and the exhaust vents are formed in a side of the base (10, Fig. 1 and 2).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Northrop (US 6,460,483 B1).
Regarding claim 31, Dong teaches the support of claim 26, but is silent on further including a plurality of bosses extending downward from the upper surface of the upper frame to maintain a position of the at least one thermoelectric device.
However, Northrop teaches a liquid dispenser including a plurality of bosses (detent members 43, 43’, and 43” on apparatus 42 aligned with alignment ports 33, 33’, and 33” on container 32) extending downward from the upper surface of the upper frame  to maintain a .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Plante. 
Regarding claim 32, Dong teaches the support of claim 26, but is silent on further including a plurality of holes in the upper surface of the upper frame through which bolts are inserted to maintain a position of the at least one thermoelectric device.
However, Plante teaches a liquid dispenser further including a plurality of holes in the upper surface of the upper frame through which bolts are inserted (cover 32 contains a plurality of holes in which extractors 74 are inserted) to maintain a position of the at least one thermoelectric device (functional recitation to which the structure of the plurality of holes and extractors 74 can perform the intended function of maintaining a position of at least on thermoelectric device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of holes as in the upper surface of the upper frame through which bolts are inserted as taught by Plante to maintain a position of the at least one thermoelectric device of Dong in order to secure the upper and lower frames of the base together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busick (WO 2017185053 A1) teaches a liquid dispenser for pets with a thermoelectric device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/Son T Nguyen/Primary Examiner, Art Unit 3643